Citation Nr: 1447242	
Decision Date: 10/24/14    Archive Date: 10/30/14

DOCKET NO.  11-25 548	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for bilateral ankle condition.

2.  Entitlement to service connection for neuralgia due to maxillary expansion surgery.

3.  Entitlement to service connection for treatment purposes for a dental condition, including crowns and root canals.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

A. Solomon, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1986 to January 1990.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia: a November 2009 rating decision which denied the Veteran's claims for service connection for a bilateral ankle condition and neuralgia due to maxillary expansion surgery, and an April 2010 rating decision which denied the Veteran's claim for service connection for a dental condition, for treatment purposes.  

A hearing was held on March 8, 2013, by means of video conferencing equipment with the appellant in Atlanta, Georgia, before Kathleen K. Gallagher, a Veterans Law Judge, sitting in Washington, DC, who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c), (e)(2) and who is rendering the determination in this case.  A transcript of the hearing testimony is in the claims file.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Reasons for remand:  To provide the Veteran with adequate VA examinations and medical opinions; to procure outstanding federal treatment records; and to issue a statement of the case (SOC). 

I.  Dental Condition

In an April 2010 rating decision, the RO denied the Veteran's claim for entitlement to service connection for treatment purposes for a dental condition.  In September 2010, the Veteran's representative submitted a statement in support of claim requesting that the Veteran's claim be reconsidered and stating that the Veteran has ample evidence to support her claim for dental treatment.  The statement also indicated that the request should be interpreted as a Notice of Disagreement (NOD), requesting review by a Decision Review Officer (DRO).  This correspondence serves as a timely-filed NOD.  38 C.F.R. § 20.201, 20.302 (2014).   

When an NOD has been filed with regard to an issue, and an SOC has not been issued, the appropriate Board action is to remand the issue to the agency of original jurisdiction for issuance of an SOC.  Manlincon v. West, 12 Vet. App. 238 (1999).  As adjudicative action on the appeal of the issue of entitlement to service connection for treatment purposes for dental trauma has not yet been taken, the issue must be remanded for the issuance of an SOC and to give the Veteran the opportunity to complete an appeal.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 19.26; Manlincon v. West, 12 Vet. App. 238 (1999).

II.  Bilateral Ankles

The Veteran has not yet been provided with a VA examination with regard to her claim for entitlement to service connection for a bilateral ankle disability.  In McLendon v. Nicholson, 20 Vet. App. 79 (2006), the United States Court of Appeals for Veterans Claims (Court) held that an examination is required when there is (1) competent evidence of a current disability or recurrent symptoms, (2) evidence establishing an "in-service event, injury or disease," (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.

At the March 2013 Board hearing, the Veteran testified that she currently experiences bilateral ankle pain following standing.  In her November 2009 NOD, she also indicated that she has seen her primary care physician at Moody Air Force Base for this problem.  The Veteran is competent to provide evidence of her subjectively-experienced ankle symptoms.  The Veteran's service treatment records document many complaints of sore ankles and a September 1988 hospitalization where she was diagnosed with polyarthritis with polyenthesopathy.

The threshold for finding a link between current disability and service so as to require medical examination is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon, 20 Vet. App. at 83.  In light of the aforementioned evidence, the Veteran should be afforded a VA examination in order to determine the nature and etiology of her bilateral ankle condition.  38 C.F.R. § 3.159(c)(4).
 
As noted above, the Veteran has indicated that she has received treatment at Moody Air Force Base for her ankle complaints.  The claims file contains a printout indicating dates of treatment at a Department of Defense Military Treatment Facility between June 2004 and February 2011.  Despite a request from VA to Moody Air Force Base for records of outpatient treatment from 1990 to present, such records have not been provided.  VA's duty to assist requires it to make as many requests as necessary to secure relevant Federal records.  38 C.F.R. § 3.159(c)(2).  VA may halt efforts to secure such records only if VA concludes that the records do not exist or that further efforts to secure the records would be futile.  Thus, on remand, additional efforts should be taken to obtain these treatment records.   

III.  Neuralgia

The Veteran contends that she currently experiences jaw pain/neuralgia as a result of maxillary expansion surgery during service.

The Veteran was provided with a VA neurological examination in October 2009.  The examiner noted the Veteran's complaints and following physical examination, stated that there was no evidence of neuralgia.  He stated that the Veteran has atypical facial pain in the headache classification code, which first began on the left and is now persistent on the right side.  The examiner noted that it does not follow a specific nerve distribution.  He concluded that the etiology of this condition is unclear and is less likely as not caused by or a result of her in-service maxillary surgery.

In a September 2009 addendum to an August 2009 dental and oral VA examination, a different examiner indicated that the Veteran reported pain following the distribution of the facial nerve, inclusive of the temporalis, and extending to the cervical area.  The discomfort was also noted to radiate to the sternocleidomastoid muscle.  This examiner noted that the Veteran's civilian dentist obtained a neurological examination and the consensus was that the problem was most probably neurologic in origin.  He concluded that the September 2009 examination would agree with that assessment, but noted that an oral/maxillofacial examination does not cover the neurologic evaluation necessary to provide a medical opinion.

December 2008 and October 2005 letters from the Veteran's civilian dentist, Dr. S., indicate that he, as well as four other medical professionals who evaluated the Veteran, including oral surgeons and an endodontist, all could not determine the source of the Veteran's pain and suspected neuralgia.

The Board finds that there is conflicting medical evidence as to the nature of the Veteran's jaw/facial pain, and that a further VA examination is warranted.  In particular, the Board notes that the September 2009 examiner noted pain following the distribution of the facial nerve, while the October 2009 examiner stated that the Veteran's complaints did not follow any particular nerve distribution.  Additionally, the October 2009 examiner's opinion that the Veteran's condition is less likely as not caused by or a result of her in-service maxillary surgery is merely conclusory and is not supported by any rationale.  It is therefore inadequate for adjudicatory purposes.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (noting that most of the probative value of a medical opinion comes from its reasoning); Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007) (holding that "the mere conclusion by a medical doctor is insufficient to allow the Board to make an informed decision as to what weight to assign to the doctor's opinion").

The Board notes that a June 2011 letter from Dr. S. states that "[d]ue to the extent of her maxillofacial surgery, I assume [the pain] could be neuralgia from her surgery . . . . it cannot be definitely rule[d] out as a cause of her pain."  Although favorable to the Veteran's claim, this statement does not rise to the level necessary to allow for a grant of service connection.  The fact that the maxillary surgery cannot be definitely ruled out as a cause of her pain does not equate to a finding that it is at least as likely as not related to her current condition, the burden of proof for VA service connection purposes.  

IV.  De Novo Review

As a final matter, the Board notes that in her November 2009 NOD, the Veteran requested de novo review for her appeal for the claims for service connection for a bilateral ankle disability and neuralgia due to maxillary expansion surgery.  The July 2011 SOC, however, contains no indication that the review and adjudication was carried out by a Decision Review Officer (DRO).  As the claims are being remanded for other development, on remand, readjudication should be performed on a de novo basis by a DRO.

Accordingly, the case is REMANDED for the following action:

1.  Following review by a DRO, issue a statement of the case addressing the issue of entitlement to service connection for treatment purposes for a dental condition.  The appellant should be provided the opportunity to perfect a timely substantive appeal (VA Form 9) with respect to that issue.  The AOJ is free to undertake any additional development deemed necessary with respect to that issue.   

2.  Obtain records of any and all treatment for the Veteran at Moody Air Force Base from 1990 to the present.

As set forth in 38 U.S.C.A. § 5103A(b)(3) and 38 C.F.R. § 3.159(c)(2), the AOJ must continue efforts to locate such records until it is reasonably certain that such records do not exist or that further efforts to obtain those records would be futile.  The Veteran should be notified of any action taken.  All efforts to obtain these records should be memorialized in the Veteran's VA claims file.  If the records cannot be located, a formal finding of unavailability should be associated with the Veteran's claims file.

3.  Thereafter, schedule the Veteran for a VA examination with an appropriate medical professional to determine the nature and etiology of any current bilateral ankle disability.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The claims file should be made available and reviewed by the examiner in conjunction with conducting the examination.  The examiner must specifically note on the VA examination report whether the Veteran's VA claims file, to include a copy of this remand, and any electronic records, were reviewed in connection with this examination.  

The examiner should then address the following:

a.  Provide a diagnosis for any bilateral ankle disability present at any time during the appeal period (November 2008 to present).

b.  For any ankle disability diagnosed above, provide an opinion on whether it at least as likely as not (50 percent or greater probability) arose during active service or is otherwise related to any incident of service.

The examiner is advised that the Veteran's service treatment records include notations of swelling and pain in both ankles, and include a September 1988 hospitalization for the ankles with a discharge diagnosis of polyarthritis with polyenthesopathy.

The term 'at least as likely as not' does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.

The examiner should include in the examination report the rationale for any opinion expressed.  However, if the examiner cannot respond to the inquiry without resort to speculation, he or she should so state, and further explain why it is not feasible to provide a medical opinion.

4.  After completing part 2, schedule the Veteran for a VA examination with an appropriate medical professional (preferably a neurologist) to determine the nature and etiology of any current neurological disability resulting in facial pain.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The claims file should be made available and reviewed by the examiner in conjunction with conducting the examination.  The examiner must specifically note on the VA examination report whether the Veteran's VA claims file, to include a copy of this remand, and any electronic records, were reviewed in connection with this examination.  

The examiner should then address the following:

a.  Provide a diagnosis for any disability resulting in the Veteran's reported jaw/facial pain, present at any time during the appeal period (November 2008 to present).  The examiner should specifically confirm or rule out a diagnosis of neuralgia.

The examiner's attention is directed to a September 2009 addendum to a VA examination wherein the examiner described the Veteran's reported pain as following the distribution of the facial nerve, inclusive of the temporalis, and extending to the cervical area and an October 2005 letter from the Veteran's civilian dentist indicating that he and other oral surgeons and an endodontist all felt that the Veteran was experiencing neuralgia.

b.  Provide an opinion on whether it is at least as likely as not (50 percent or greater probability) that any disability, diagnosed above, arose during active service or is otherwise related to any incident of service, to include the Veteran's in-service maxillary surgery.

The term 'at least as likely as not' does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.

The examiner should include in the examination report the rationale for any opinion expressed.  However, if the examiner cannot respond to the inquiry without resort to speculation, he or she should so state, and further explain why it is not feasible to provide a medical opinion.
5.  Thereafter, review the requested medical opinions to ensure they are responsive to, and in compliance with, the directives of this remand and if not, implement corrective procedures.  

6.  After completing the aforementioned, and conducting any additional development deemed necessary, readjudicate the claims for service connection for a bilateral ankle disability and neuralgia due to maxillary expansion in light of all additional evidence received.  If the benefits sought on appeal are not granted, the Veteran and her representative should be furnished with a supplemental statement of the case, with de novo review by a DRO officer, and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).

_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

